EXECUTION VERSION

 

 

 

GUARANTEE AGREEMENT

made by

BURGER KING WORLDWIDE, INC.

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of September 28, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINED TERMS

     1   

SECTION 1.1. Definitions

     1   

SECTION 1.2. Other Definitional Provisions

     2   

ARTICLE II GUARANTEE

     2   

SECTION 2.1. Guarantee

     2   

SECTION 2.2. Right of Contribution

     3   

SECTION 2.3. No Subrogation

     4   

SECTION 2.4. Amendments, etc., with respect to the Borrower Obligations

     4   

SECTION 2.5. Guarantee Absolute and Unconditional

     4   

SECTION 2.6. Reinstatement

     5   

SECTION 2.7. Payments

     6   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     6   

SECTION 3.1. Organization; Powers

     6   

SECTION 3.2. Authorization; Enforceability

     6   

SECTION 3.3. Governmental Approvals; No Conflicts

     6   

SECTION 3.4. Litigation

     6   

ARTICLE IV COVENANTS

     7   

ARTICLE V MISCELLANEOUS

     7   

SECTION 5.1. Amendments in Writing

     7   

SECTION 5.2. Notices

     7   

SECTION 5.3. No Waiver by Course of Conduct; Cumulative Remedies

     7   

SECTION 5.4. Enforcement Expenses; Indemnification

     8   

SECTION 5.5. Successors and Assigns

     8   

SECTION 5.6. Setoff

     8   

SECTION 5.7. Counterparts; Integration

     9   

SECTION 5.8. Severability

     9   

SECTION 5.9. Section Headings

     9   

SECTION 5.10. Governing Law; Jurisdiction; Consent to Service of Process

     9   

SECTION 5.11. Acknowledgments

     10   

SECTION 5.12. Additional Guarantors

     10   

SECTION 5.13. Releases

     10   

SECTION 5.14. Waiver of Jury Trial

     11   

 

SCHEDULES Schedule 1    Notice Addresses ANNEX    Annex 1    Form of Assumption
Agreement

 

i



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT, dated as of September 28, 2012 made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors”), in favor of JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the lending and other financial institutions (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BURGER KING HOLDINGS, INC., a Delaware corporation (“Holdings”), BURGER
KING CORPORATION, a Florida corporation, as the borrower (the “Borrower”), the
Lenders, the Administrative Agent, and the other agents party thereto.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent have
entered into the Credit Agreement, pursuant to which the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

WHEREAS, each of the Guarantors is a guarantor of the Senior Notes;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, and in order to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and in order to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Guarantor
hereby agrees with the Administrative Agent, for the ratable benefit of the
Lenders, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1. Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and reimbursement obligations with respect to Letters of
Credit and all other obligations and liabilities of the Borrower (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and reimbursement
obligations with respect to Letters of Credit and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit or any other document
made, delivered or given in connection with any of the foregoing, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Article II) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document).

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

SECTION 1.2. Other Definitional Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

ARTICLE II

GUARANTEE

SECTION 2.1. Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and

 

2



--------------------------------------------------------------------------------

their respective successors and permitted indorsees, transferees and assigns,
the prompt and complete payment and performance by the Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Article II shall remain in full force and
effect until all the Obligations (other than contingent indemnification and
contingent expense reimbursement obligations as to which no claim has been
asserted) shall have been satisfied by payment in full, no Letter of Credit
shall be outstanding and the Commitments shall be terminated, notwithstanding
that from time to time during the term of the Credit Agreement the Borrower may
be free from any Borrower Obligations.

(e) Except as provided in Section 5.12, no payment made by the Borrower, any of
the Guarantors, any other guarantor or any other Person or received or collected
by the Administrative Agent or any Lender from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any setoff, appropriation or application at any time or from time
to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit is outstanding and the Commitments are terminated.

SECTION 2.2. Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

 

3



--------------------------------------------------------------------------------

SECTION 2.3. No Subrogation.

Notwithstanding any payment made by any Guarantor hereunder or any setoff or
application of funds of any Guarantor by the Administrative Agent or any Lender,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against the Borrower or any other Guarantor
or any collateral security, guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations,
nor shall any Guarantor seek any contribution or reimbursement from the Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the
Borrower on account of the Borrower Obligations are paid in full, no Letter of
Credit is outstanding and the Commitments are terminated. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Borrower Obligations shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine. For the avoidance of doubt, nothing in the foregoing shall
operate as a waiver of any subrogation rights.

SECTION 2.4. Amendments, etc., with respect to the Borrower Obligations.

To the fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon them or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and the Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be) may reasonably deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Article II or any
property subject thereto.

SECTION 2.5. Guarantee Absolute and Unconditional.

To the fullest extent permitted by applicable law, each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Article II or acceptance of the
guarantee contained in this Article II; the

 

4



--------------------------------------------------------------------------------

Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Article II; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article II. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Borrower or any
of the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Article II, to the
fullest extent permitted by applicable law, shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any Lender or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Article II, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

SECTION 2.6. Reinstatement.

The guarantee contained in this Article II shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

5



--------------------------------------------------------------------------------

SECTION 2.7. Payments.

Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without setoff or counterclaim in U.S. Dollars at the
Administrative Agent’s Office.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Guarantors represents and warrants to the Lenders that:

SECTION 3.1. Organization; Powers.

Such Guarantor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and as proposed to be
conducted, to execute, deliver and perform its obligations under each Loan
Document to which it is a party and to effect the Transactions and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.2. Authorization; Enforceability.

The Transactions to be entered into by such Guarantor have been duly authorized
by all necessary corporate or other action and, if required, action by the
holders of such Guarantor’s Equity Interests. This Agreement has been duly
executed and delivered by such Guarantor and constitutes, and each other Loan
Document to which such Guarantor is to be a party, when executed and delivered
by such Guarantor, will constitute, a legal, valid and binding obligation of
such Guarantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.3. Governmental Approvals; No Conflicts.

The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Loan Documents,
(b) will not violate the Organizational Documents of such Guarantor, (c) will
not violate any Requirement of Law applicable to such Guarantor, (d) will not
violate or result in a default under any indenture, agreement or other
instrument (including all Franchise Agreements) binding upon such Guarantor or
their respective assets, or give rise to a right thereunder to require any
payment to be made by such Guarantor or give rise to a right of, or result in,
termination, cancelation or acceleration of any obligation thereunder, and
(e) will not result in the creation or imposition of any Lien on any asset of
such Guarantor (except Liens created under the Loan Documents), except, in the
cases of clauses (c) and (d), for any such violations or defaults that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.4. Litigation.

(a) There are no actions, suits or proceedings or, to the knowledge of such
Guarantor, investigations, by or before any arbitrator or Governmental Authority
pending against or, to the

 

6



--------------------------------------------------------------------------------

knowledge of such Guarantor, threatened against or affecting such Guarantor
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that (x) on the Closing Date,
involve any of the Loan Documents or the Transactions or (y) on the date of any
credit event after the Closing Date, could affect the legality, validity or
enforceability of any of the Loan Documents.

ARTICLE IV

COVENANTS

Each Guarantor covenants and agrees with the Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Obligations
(other than contingent indemnification and contingent expense reimbursement
obligations as to which no claim has been asserted) shall have been paid in
full, no Letter of Credit shall be outstanding and the Commitments shall have
terminated that such Guarantor will pay its Tax liabilities, before the same
shall become delinquent or in default, except where the validity or amount
thereof is being contested in good faith by appropriate proceedings or other
appropriate actions and the failure to make payment pending such contest or
action could not reasonably be expected to result in a Material Adverse Effect.

ARTICLE V

MISCELLANEOUS

SECTION 5.1. Amendments in Writing.

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 9.02 of the
Credit Agreement.

SECTION 5.2. Notices.

All notices, requests and demands to or upon the Administrative Agent or any
Guarantor hereunder shall be effected in the manner provided for in Section 9.01
of the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.

SECTION 5.3. No Waiver by Course of Conduct; Cumulative Remedies.

Neither the Administrative Agent nor any Lender shall by any act (except by a
written instrument pursuant to Section 5.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender

 

7



--------------------------------------------------------------------------------

would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

SECTION 5.4. Enforcement Expenses; Indemnification.

(a) The parties hereto agree that the Administrative Agent and the Lenders shall
be entitled to reimbursement of their expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, losses, damages and claims and
related out-of-pocket expenses (including the reasonable fees, charges and
disbursements of counsel) of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 9.03 of the Credit Agreement.

(c) The agreements in this Section 5.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

SECTION 5.5. Successors and Assigns.

This Agreement shall be binding upon the permitted successors and assigns of
each Guarantor and shall inure to the benefit of the Administrative Agent and
the Lenders and their permitted successors and assigns; provided that no
Guarantor may, except pursuant to a merger or consolidation permitted by the
Credit Agreement, assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.

SECTION 5.6. Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, such Issuing Bank or any
such Affiliate to or for the credit or the account of each Guarantor against any
of and all the obligations of such Guarantor now or hereafter existing under
this Agreement held by such Lender or such Issuing Bank, irrespective of whether
or not such Lender or such Issuing Bank shall have made any demand under this
Agreement and although such obligations may be unmatured or are owed to a branch
or office of such Lender or such Issuing Bank different from the branch or
office holding such deposit or obligated on such Indebtedness. The applicable
Lender and the applicable Issuing Bank shall notify such Guarantor and the
Administrative Agent of such setoff and application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank and their respective Affiliates may have.

 

8



--------------------------------------------------------------------------------

SECTION 5.7. Counterparts; Integration.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent, the Syndication Agents, the Lead Arrangers
or the syndication of the Loans and Commitments constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.

SECTION 5.8. Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 5.9. Section Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 5.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that, to the extent permitted by applicable law, a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to any Loan Document against any Guarantor or
their respective properties in the courts of any jurisdiction.

 

9



--------------------------------------------------------------------------------

(c) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent not prohibited by law, any right it might have to claim or recover in any
legal action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages and waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to any Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.2. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 5.11. Acknowledgments.

Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantor, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantor and the Lenders.

SECTION 5.12. Additional Guarantors.

Each Person that is required to become a party to this Agreement pursuant to
Section 5.14 of the Credit Agreement shall become a Guarantor for all purposes
of this Agreement upon execution and delivery by such Person of an Assumption
Agreement in the form of Annex 1 hereto.

SECTION 5.13. Releases.

(a) At such time as the Loans and the other Obligations (other than contingent
indemnification and contingent expense reimbursement obligations as to which no
claim has been asserted) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party. At
the request and sole expense of any Guarantor following any such termination,
the Administrative Agent shall execute and deliver to such Guarantor such
documents as such Guarantor shall reasonably request to evidence such
termination.

 

10



--------------------------------------------------------------------------------

(b) At such time as any Guarantor ceases to be a guarantor of the Senior Notes,
such Guarantor shall be released from this Agreement and shall no longer be a
Guarantor hereunder and all obligations (other than those expressly stated to
survive such termination) of such Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party. At
the request and sole expense of any Guarantor following any such termination,
the Administrative Agent shall execute and deliver to such Guarantor such
documents as such Guarantor shall reasonably request to evidence such
termination.

SECTION 5.14. Waiver of Jury Trial.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

BURGER KING WORLDWIDE, INC. By:  

/s/ Lisa Giles-Klien

Name:   Lisa Giles-Klien Title:   Assistant Secretary

[SIGNATURE PAGE TO GUARANTEE AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Tony Yang

Name:   Tony Yang Title:   Executive Director

[SIGNATURE PAGE TO GUARANTEE AGREEMENT]



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                    , a                      corporation (the “Additional
Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), for the lending and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, BURGER KING HOLDINGS, INC., a Delaware corporation (“Holdings”), BURGER
KING CORPORATION, a Florida corporation (the “Borrower”), the Lenders and the
Administrative Agent have entered into a Credit Agreement, dated as of
September 28, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower and
certain of the Borrower’s Subsidiaries (other than the Additional Guarantor)
have entered into the Guarantee Agreement, dated as of September 28, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”) in favor of the Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 5.12 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee Agreement. The Additional Guarantor
hereby represents and warrants that each of the representations and warranties
contained in Article III of the Guarantee Agreement is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1



--------------------------------------------------------------------------------

Schedule 1

Notice Addresses

5505 Blue Lagoon Drive

Miami, FL 33126

Fax: (305) 378-7230